Case 1:18-cv-02305-JPH-MPB Document 218 Filed 04/27/20 Page 1 of 4 PageID #: 2220




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  JASON SETH PERRY,                                   )
                                                      )
                                 Plaintiff,           )
                                                      )
                            v.                        )       No. 1:18-cv-02305-JPH-MPB
                                                      )
  J. SNYDER, et al.                                   )
                                                      )
                                 Defendants.          )

       ORDER DENYING RENEWED MOTION FOR PRELIMINARY INJUNCTION

         Plaintiff Jason Perry, an Indiana inmate, brought this lawsuit pursuant to 42 U.S.C. § 1983

  alleging that the defendants have failed to protect him from harm inflicted by another inmate. Mr.

  Perry previously sought a preliminary injunction in the form of an order that he be transferred to

  protective custody. That motion was denied. Dkt. 164. Mr. Perry appealed that ruling and the Court

  of Appeals denied his motion to proceed on appeal in forma pauperis. Perry v. Snyder, et al., 19-

  3326 (7th Cir. Mar. 20, 2020). For the following reasons, his renewed motion for a preliminary

  injunction is denied.

                                               I. Facts

         Mr. Perry’s renewed motion for a preliminary injunction relies on many of the same facts

  and argument as his previous motion. In his second amended complaint (dkt. 47), which is the

  operative pleading in this case, Mr. Perry asserts that he has been labeled and informant and a

  snitch. He has requested protective custody because of the risk caused by these labels multiple

  times. His requests were denied and on February 1, 2017, he was assaulted by his cellmate, who

  called him a liar and a snitch.




                                                  1
Case 1:18-cv-02305-JPH-MPB Document 218 Filed 04/27/20 Page 2 of 4 PageID #: 2221




         In support of his request for injunctive relief, Mr. Perry again asserts that he has requested

  protective custody many times, and therefore has made the defendants aware of his safety issues.

  Dkt. 208, ¶ 3. He contends that he was attacked because of the defendants’ failure to investigate

  his complaints. He also states that he is in segregation, instead of protective custody, where the

  conditions are harsh, and his privileges and ability to exercise are limited. Dkt. 211-1, p. 11.

                                             II. Discussion

         “A preliminary injunction is an extraordinary equitable remedy that is available only when

  the movant shows clear need.” Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). “To

  survive the threshold phase, a party seeking a preliminary injunction must satisfy three

  requirements.” Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

  quotations omitted)). It must show that: (1) “absent a preliminary injunction, it will suffer

  irreparable harm in the interim period prior to final resolution of its claims”; (2) “traditional legal

  remedies would be inadequate”; and (3) “its claim has some likelihood of succeeding on the

  merits.” Id. Only if the moving party meets these threshold requirements does the court then

  proceed to the balancing phase of the analysis. Id. In the balancing phase, “the court weighs the

  irreparable harm that the moving party would endure without the protection of the preliminary

  injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

  the requested relief.” Id. Additionally, the Prison Litigation Reform Act states that a preliminary

  injunction in a civil rights lawsuit brought by a prisoner “must be narrowly drawn, extend no

  further than necessary to correct the harm the court finds requires preliminary relief, and be the

  least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2).

         Mr. Perry has failed to meet the threshold requirements for injunctive relief because he has

  failed to show that he will suffer irreparable harm if a preliminary injunction directing his transfer



                                                    2
Case 1:18-cv-02305-JPH-MPB Document 218 Filed 04/27/20 Page 3 of 4 PageID #: 2222




  to protective custody does not issue. “[H]arm is considered irreparable if it “cannot be prevented

  or fully rectified by the final judgment after trial.” Whitaker By Whitaker v. Kenosha Unified

  School District No. 1 Board of Education, 858 F.3d 1034, 1045 (7th Cir. 2017) (internal citations

  omitted). Mr. Perry does not allege that he is under any current, specific threat, or that he is being

  transferred to general population. In fact, he contends that he is being kept in segregation. Thus,

  the harm that is the subject of this lawsuit – assault by other inmates – is currently being prevented.

  While he contends that the conditions of his current confinement are harsher than those in

  protective custody, this does not support his request for injunctive relief. “Prison officials do not

  violate the Eighth Amendment because the mode of protection they offer does not sit well with a

  prisoner. Rather, if they offer reasonable protection from the threat, they have done their duty.”

  Dale v. Poston, 548 F.2d 563, 570 (7th Cir. 2008). Having failed to show that his placement in

  segregation does not provide him with the protection he seeks, he has failed to show that he will

  suffer irreparable harm absent a preliminary injunction.

                                            III. Conclusion

         For the foregoing reasons, Mr. Perry’s renewed motion for a preliminary injunction, dkt.

  [208], is DENIED.

  SO ORDERED.

  Date: 4/27/2020



  Distribution:

  JASON SETH PERRY
  138925
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only



                                                    3
Case 1:18-cv-02305-JPH-MPB Document 218 Filed 04/27/20 Page 4 of 4 PageID #: 2223




  All Electronically Registered Counsel




                                          4
